Citation Nr: 9901058	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis and 
urethral stricture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1959 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
prostatitis and bilateral hearing loss.  The veteran 
testified at a personal hearing in January 1998.  In a May 
1998 decision/supplemental statement of the case, the hearing 
officer noted that service connection for prostatitis and 
urethral stricture had previously been denied in a March 1985 
rating decision, and concluded that new and material evidence 
had not been submitted to reopen the claim.  

The Board notes that the veteran did not appeal the denial of 
service connection for bilateral hearing loss and the issue 
has not been certified for appellate review.  Therefore, it 
is not presently before the Board and will not be addressed 
herein.

The Board further notes that in January 1997, the veteran 
withdrew his appeals for service connection for bladder 
cancer, colon cancer, prostate cancer and a heart condition 
as a result of exposure to Agent Orange in service.  
Therefore, these issues are no longer in appellate status and 
will not be addressed herein.  


REMAND

In March 1985, the RO denied service connection for a kidney 
condition (prostatitis and urethral stricture).  In the 
rating decision, it was noted that SMR's reveal no evidence 
or treatment of nor symptomatology characteristic of . . . 
these conditions, shown to have developed several years 
following veterans release from service[.]  It was also 
noted that the claimed disabilities are not shown to have 
existed in service but rather manifested several years 
following vets separation from service.  In the same 
rating decision, the RO found that new and material evidence 
had been submitted to reopen a claim of service connection 
for chronic obstructive pulmonary disease and granted service 
connection for the condition.  Additional service records 
which established that the condition began in service had 
been associated with the veteran's claims folder.  

As noted in the Introduction above, the hearing officer 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
prostatitis and urethral stricture disease because the 
additional evidence submitted was essentially the same as the 
evidence submitted at the time of the original claim, and was 
not sufficient to establish that chronic disability arose in 
service.  However, in reviewing all the service medical 
records that are currently in the veteran's claims folder, 
the Board notes that there are several entries that show 
treatment for prostatitis, kidney problems, cystitis, 
difficulty urinating, and urethral stricture disease.  Since 
the March 1985 rating decision specifically concluded that 
there was no treatment in service for those conditions, it 
must be assumed that those records were not associated with 
the file at that time.  Evidence showing treatment for 
related complaints in service is evidence so significant that 
it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(c) provides that:  Where new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  

It is also noted that in the January 1998 hearing, the 
veteran reported that he received regular treatment for the 
claimed conditions at a VA facility.  He indicated that he 
would submit all recent evidence; however, none was received.  
Nonetheless, the RO did not make a separate attempt to obtain 
all current treatment reports.  Since such records generated 
by the VA are constructively of record, they must be obtained 
and associated with the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992). 

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain copies of all 
current VA reports which pertain to any 
treatment of the veteran for prostatitis 
and/or urethral stricture disease (that 
are not already in the file) and 
associate them with the claims folder.  

2.  After the development requested 
above has been fully completed, the RO 
should readjudicate the claim of service 
connection for prostatitis and urethral 
stricture on a de novo basis.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  The veteran 
need take no action unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
